DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,994,891 B2, claims 1-15 of U.S. Patent No. 10,259,613 B2 and claims 1-15 of U.S. Patent No. 9,963,265 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite a dispenser package that includes a cover sheet having a plurality of closure members and a base member having a square profile. The difference of the patent and the present invention is the patent recites additional features and limitations relating to the package, such as, each of the outside corner compartments includes two outside flange portions, with each of said two outside flange portions being located along a respective one of said four side edges, and wherein only one of the two outside flange portions of each of said outside corner compartments includes a fold line located at a respective portion of a respective one of said side edges. It would be obvious to one having ordinary skill in the art to have only one of the two outside flanges of the corner compartments include a fold line since it was known in the art that doing so would reduce the number of structures required during manufacturing. Additionally, it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is considered indefinite because it has been drafted so that it is not clear whether it is drawn to the sub-combination of the base member only, or whether it is drawn to the combination of the base member and dispensing package including a cover member. For example, claim 1 recites the limitation "A base member for a dispensing package for holding an item therein"; this suggests that what is claimed is the sub-combination, then later the claim recites several limitations regarding the dispensing package and cover sheet, for example, “wherein said frangible separation lines of the cover sheet are coincident with said frangible separation lines of said base member and respective ones of the closure members are releasably secured to respective ones of said compartment units to form respective sealed compartment units with an item disposed therein”. This suggests that what is being claimed is the combination. Since claim 1 line 1 appears to indicate that the sub combination is claimed, this office action presumes that the intention is to claim only the sub combination of the base member, in order to give the claims their broadest reasonable interpretation. Therefore, in the prior art rejection below, all references in the claims 1-8 to any dispensing package and cover sheet and its various structures (closure members) are considered to be only statements of intended use with regard to the claimed base member. That is to say the claims are being interpreted as if the dispensing package and cover sheet is not being claimed. Claims 2-8 are rejected due to their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

On the event that it is determined that Claim 1 is directed to the combination, then Claims 9-15 would be rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the limitation “A dispenser package”. Claim 10 fails to further limit the claim from which it depends (claim 1 “base member”).   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claims 9 and 12-15 would be rejected for their dependency on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    301
    410
    media_image1.png
    Greyscale

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonrey US 4,196, US 4,196,809, cited in Applicants IDS in view of KOCH 2,138,241.
With regards to claim 1, Tonrey discloses a base member 15 for a dispensing package for holding an item therein, said base member comprising: a plurality of individual compartment units 16 releasably secured to one another and disposed in an array, each compartment unit comprising a flange and a chamber depending from said flange, said flange extending around the periphery of said chamber and having four corners, adjacent ones of said compartment units merging together at a respective cruciform shaped frangible separation line 11 (Fig. 1), said cruciform shaped frangible separation line including respective portions of a selected corner of each of said compartment units, said selected corner of each of said compartment units including a fold line contiguous with said cruciform shaped frangible separation line, said flanges of said multi- compartment base being detachably connected along frangible separation lines connecting said corners so that each compartment unit may be separated from the other compartment units, base member being configured to be releasably secured to said cover sheet whereupon said frangible separation lines of the cover sheet are coincident with said frangible separation lines of said base member and respective ones of the closure members are releasably secured to respective ones of said compartment units to form respective sealed compartment units with an item disposed therein, each of said sealed compartment units being configured to be detached from said other sealed compartment units, whereupon the selected corner of the sealed compartment unit detached from said other sealed compartment units can be folded downward with respect to its closure member to enable said closure member to be grasped and removed from said sealed compartment unit to expose the item. (Fig. 1)
	The base member of Tonrey is capable of being attach to a dispensing package including a square shaped cover sheet having a plurality of closure members disposed in an array of at least three rows and three columns releasably secured to one another along frangible separation lines depending on the dispensing package to used. Such a limitation is considered an intended use.
Tonrey discloses the base member having an array of compartments but it does not specifically disclose the base member plurality of individual compartment units are disposed in an array of at least three rows and three columns and each compartment unit being of a square profile.
However, Koch teaches that it was known in the art to have a dispensing package have a square profile, a plurality of closure members disposed in an array of at least three rows and three columns, closure members being of a square profile and a plurality of individual compartment units disposed in an array of at least three rows and three columns, each compartment unit being of a square profile.
The inventions of Tonrey and Koch are both drawn to the field of containers that are capable of holding and dispensing items. Each of the containers include a cover sheet and a base member. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base member and the base member compartment units in Tonrey by providing the base member compartment units have a square profile and the base member have an array of at least three rows and three columns as taught by Koch for the purposes of providing an alternate shape and arrangement of the base member.

With regards to claim 2, Tonrey discloses base member 15 is configured to be adhesively secured to the cover sheet by an adhesive interposed between the cover sheet and the flanges of said base member. (Col 2:37-42)

With regards to claim 3, Tonrey discloses each of said compartment units includes two fold lines 12. (Fig. 2)

With regards to claim 4, Tonrey discloses the dispensing package is capable of including four side edges and four outside corner compartments, each of said outside corner compartments being located at a respective corner of said dispensing package, and wherein each of said outside corner compartments includes a fold line located at a respective portion of a respective one of said side edges.

With regards to claims 5, 6 and 7, Tonrey discloses a plurality of chambers but it does not specifically disclose each of said compartment units is approximately 5.1 cm square and the opening of each of said chambers is approximately 3.8 cm wide, by 3.8 cm high; wherein the depth of each of said chambers is approximately 1.6 cm; and wherein the depth of each of said chambers is approximately 3.2 cm.
It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonrey US 4,196, US 4,196,809 in view of KOCH 2,138,241.
With regards to claim 10, Tonrey discloses a dispensing package comprising the base member of Claim 1 and a cover sheet 17, said cover sheet having a plurality of closure members disposed in an array, releasably secured to one another along frangible separation lines 11.
Tonrey discloses a cover sheet having an array of closure members but it does not specifically disclose the cover sheet is square shaped and in an array of at least three rows and three columns.
However, KOCH teaches it was known in the art to have a cover sheet that is square shaped and in an array of at least three rows and three columns.
The inventions of Tonrey and Koch are both drawn to the field of containers that are capable of holding and dispensing items. Each of the containers include a cover sheet and a base member. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover sheet in Tonrey by providing a square cover sheet and an array of at least three rows and three columns as taught by Koch for the purposes of providing an alternate shape and arrangement of the cover sheet.

	With regards to claim 11, Tonrey discloses the cover sheet 17 includes indicia thereon, said indicia being configured to be located at respective portions of said cover sheet corresponding to the location of said foldable lines 12 of said base member irrespective of the orientation of said cover sheet with respect to said base member. (Fig. 2)

With regards to claim 12, Tonrey discloses cover sheet comprises an outer layer, a foil layer, an adhesive layer and a liner layer, said liner layer covering said adhesive layer and located at respective opening of said base member but it does not specifically disclose plural liner patches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have plural liner patches, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

With regards to claim 13, Tonrey discloses outer layer is formed of paper.

With regards to claim 14, Tonrey discloses outer layer is formed of a plastic material.

With regards to claim 15, Tonrey discloses the outer layer includes an upper surface having indicia appearing thereon, said indicia being configured to be located at respective portions of said cover sheet corresponding to the location of said foldable lines of said base member irrespective of the orientation of said cover sheet with respect to said base member. (Fig. 2)

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonrey US 4,196, US 4,196,809, cited in Applicants IDS in view of KOCH 2,138,241 and further in view of Stratford et al. US 5,409,127, cited in Applicants IDS.
With regards to claim 8, Tonrey discloses each of said chambers comprises four side walls and a bottom wall but it does not specifically disclose the sidewalls tapering slightly inward toward each other in the direction towards said bottom wall.
However, Stratford teaches that it was known in the art to have a base member with array of chambers 12/24 having the sidewalls tapering slightly inward toward each other in the direction towards said bottom wall. (Figs. 2 and 13 and Col 5:5-17)
The inventions of Tonrey and Stratford are both drawn to the field of blister type containers that are capable of holding items. Each container includes a cover sheet and a base member with a plurality of chambers. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the package in Tonrey by having the sidewalls tapering slightly inward toward each other in the direction towards said bottom wall, as taught by Stratford for the purposes of providing structures that would allow easy stacking and storing of the base members when they are not in use.

With regards to claim 9, Stratford further teaches each of said chambers 12/24 includes a ledge portion 28 located slightly below said flange upon which a bottom wall of another base member can be supported. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736